— Proceeding pursuant to CPLR article 78 inter alia to review a determination of respondent, dated July 15, 1974, which, after a hearing, dismissed petitioner from his position as a housing authority patrolman. Determination confirmed and proceeding dismissed on the merits, without costs. On the record in this proceeding, we hold that there is substantial evidence to support the determination of petitioner’s guilt of certain specifications, and that dismissal is not disproportionate to the offenses set forth in those specifications. Hopkins, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.